Case: 15-30531      Document: 00513403762         Page: 1    Date Filed: 03/02/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-30531
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            March 2, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff–Appellee,

v.

DANNY R. BRADHAM,

                                                 Defendant–Appellant.


                  Appeals from the United States District Court
                      for the Western District of Louisiana
                            USDC No. 5:12-CR-302-1


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Danny R. Bradham appeals from the revocation of the term of supervised
release imposed pursuant to his prior conviction for theft of United States
property. He argues only that the 12-month, within-guidelines revocation
sentence imposed was substantively unreasonable in light of 18 U.S.C.
§ 3553(a) given that he            has   been    diagnosed       as suffering from a
substance-induced mood disorder, and his incarceration, which he asserts is


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-30531    Document: 00513403762     Page: 2   Date Filed: 03/02/2016


                                 No. 15-30531

financially costly to society, will only impede his mental progress and make it
more likely that he will become homeless upon his release.
      We review preserved challenges to revocation sentences under a plainly
unreasonable standard, pursuant to which, when there is no procedural error,
we “consider the substantive reasonableness of the sentence imposed under an
abuse-of-discretion standard.” United States v. Miller, 634 F.3d 841, 843 (5th
Cir. 2011) (internal quotation marks and citation omitted).         We apply a
rebuttable presumption of reasonableness to a within-guidelines revocation
sentence. United States v. Lopez-Velasquez, 526 F.3d 804, 809 (5th Cir. 2008)
(per curiam).
      Bradham’s mere disagreement with the district court’s weighing of the
§ 3553(a) factors is insufficient to overcome the presumption of reasonableness.
See United States v. Alvarado, 691 F.3d 592, 597 (5th Cir. 2012). He essentially
asks this court to reweigh the § 3553(a) factors, which is not within the scope
of this court’s review. See Gall v. United States, 552 U.S. 38, 51 (2007).
      AFFIRMED.




                                       2